Citation Nr: 0117959	
Decision Date: 07/09/01    Archive Date: 07/16/01	

DOCKET NO.  99-00 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO has 
awarded the veteran a total rating due to unemployability 
caused by his service-connected post-traumatic stress 
disorder (PTSD).  Accordingly, this issue is not before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.  

2.  Current findings of bilateral hearing loss and tinnitus 
cannot be disassociated from exposure to loud noises during 
the veteran's active service.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.85 
(2000).  

2.  Resolving the doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran served on active duty from 
January 1966 through January 1969.  In a February 1967 
service medical report, it is indicated that the veteran was 
treated for acoustic trauma when artillery went off 10 feet 
from his head.  A decrease in hearing was indicated.  An 
audiometric test showed 80-decibel thresholds at 4,000 hertz 
bilaterally.  By April 1967, audiometric testing showed much-
improved thresholds, but still a 30-decibel threshold on the 
right and a 35-decibel threshold on the left at 4,000 hertz.  
At his separation evaluation in November 1968, the veteran 
specifically denied hearing loss.  Audiometric test results 
were reported to show at 4,000 hertz a ten-decibel threshold 
on the right and a fifteen-decibel threshold on the left.  
This was the same threshold reported on the left at induction 
and on the right a five decibel deterioration.  He was 
discharged from active service several months later.  In 
August 1969, the veteran filed a claim for VA compensation.  
He made no reference to bilateral hearing loss or tinnitus.  

A June 1997 VA audiometric examination was interpreted to 
show a sensorineural, high frequency hearing loss in both 
ears.  Tinnitus was also reported to be present.  The 
provider noted that the history of acoustic trauma was 
supported by the audiometric configuration.  In this regard, 
the Board notes the audiometric configuration was in the 
characteristic "spike" pattern at 4,000 hertz in the left 
ear and 4,000 and 6,000 hertz in the right ear classic of a 
noise induced hearing loss.
 
At a VA examination held in August 1998, the veteran 
complained of bilateral hearing loss since 1967 to 1968.  It 
was noted that the veteran was exposed to artillery fire in 
the Vietnam War.  He also stated that he was injured when a 
vehicle ran over him.  It was reported that he was "blown" 
from a foxhole by artillery fire and suffered bleeding from 
both ears and unconsciousness.  Bilateral tinnitus was also 
noted.  It was also indicated the veteran does construction 
work and was around a lot of noise following his service.  
However, it was noted the veteran wore earplugs while 
working.  No family history of hearing impairment or otitis 
media was indicated.  

In an audiological evaluation performed that month, pure tone 
audiometric testing, in decibels, of the veteran's hearing, 
was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
55
LEFT
15
15
20
35
50

Speech audiometric studies revealed a speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.  The veteran was diagnosed with bilateral 
sensorineural hearing loss and tinnitus.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  If the disorder is a chronic disease of 
the nervous system, such as sensorineural hearing loss, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1121, 1113; 38 C.F.R. §§ 3.307 
and 3.309.  However, when a disability is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may never less be 
established by evidence demonstrating that the disability 
was, in fact, incurred or aggravated during the veteran's 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(b); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(2000), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz 
is 40 decibels or greater (as in this case); or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CMC Test are less than 94 percent.  In the most recent 
audiological evaluation, the veteran had demonstrable hearing 
loss in higher frequencies, meeting the requirements for 
hearing loss under 38 C.F.R. § 3.385.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  As 
stated by the Court, if evidence should sufficiently 
demonstrate that a medical relationship between the veteran's 
inservice exposure to loud noise and his current disability, 
it would follow that the veteran incurred an injury in 
service, and the requirements of 38 U.S.C.A. § 1110 would be 
satisfied.  Id. at 160 (citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992)).  Applying this analysis to this 
case, clearly 38 C.F.R. § 3.385 does not prohibit an award of 
service-connected disability compensation for the hearing 
loss.  The recent VA audiometric evaluation revealed hearing 
loss as defined within § 3.385.  Consequently, a 
determination as to whether the current hearing loss is 
service connected must be made under the statutory and 
regulatory provisions governing service connection generally.

The assertion that the veteran's lay evidence of a hearing 
loss in service could support a "continuity of 
symptomatology" between his exposure to noise during his 
active service and his current high frequency hearing loss 
was rejected by the Court in Heuer v. Brown, 7 Vet. App. 379, 
387 (1995), which found evidence of hearing loss which did 
not meet the requirements of § 3.385 for establishing a 
disability is insufficient for the purposes of showing 
"continuity of symptomatology."  

However, in support of the veteran's claim of entitlement to 
service connection for both bilateral hearing loss and 
tinnitus, the Board has: 

(1) the service administrative records demonstrating 
assignment to an artillery unit; (2) the service medical 
records which clearly reveals an injury to the veteran's ears 
caused when artillery went off 10 feet from his head and the 
presence of a high frequency hearing loss bilaterally by 
audiometric testing immediately after acoustic trauma; 
(3) the VA examination of June 1997 (demonstrating a classic 
audiometric pattern of a noise induced hearing loss); 
(4) the August 1998 (which reports both hearing loss and 
tinnitus); and 
(5) the veteran's statements.  

The evidence that supports the denial of the claim for 
bilateral hearing loss and tinnitus includes the separation 
evaluation, in which the veteran himself indicates no hearing 
loss and audiometric test results purporting to demonstrate 
hearing within normal limits.  The record demonstrates that 
the veteran had post service noise exposure and he did not 
have audiometric evidence of a "hearing loss," as defined 
under 38 C.F.R. § 3.385, until decades after service.  

In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on a review of the evidence as a whole, and giving the 
veteran the benefit of the doubt, the Board believes that the 
evidence is in equipoise and, therefore, supports the claim 
of service connection for bilateral hearing loss and 
tinnitus.  The Board concludes that the most significant 
"negative evidence," the purportedly normal audiometric 
evaluation at separation is suspect.  The record here 
contains clear contemporaneous evidence of a classic noise 
induced hearing loss in February 1967.  Although by April 
1967 audiometric testing confirmed a recovery of some hearing 
acuity, as it also classic for a hearing loss from severe, 
acute trauma, the veteran's hearing at the critical 4,000 
hertz threshold was still affected.  In the face of this 
concrete contemporaneous evidence in service, the Board has 
grave doubts about the validity of the audiometric test 
results recorded on the separation examination.  If the 
audiometric test results at the separation examination can 
not be accorded full crediblity, then the Board finds that 
the "negative evidence" is at least balanced by the 
"positive evidence" that the veteran's current hearing loss 
and tinnitus can be reasonably associated to noise exposure 
during his active service.  The Board believes that the 
medical evidence, when evaluated with the veteran's total 
history, would support a finding of service connection for 
hearing loss and tinnitus.

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  
However, in light of the fact that the Board is granting the 
veteran's claims, the Board sees no prejudice in proceeding 
with this case at this time.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

